DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:
In claim 1, seems that “said outer rotor inside diameter is less than said stator outside diameter” contradicts with what is shown at least in figure 5 … figure 5 shows that the outer rotor 100 is surrounding the stator 103 … which means that the outer rotor inside diameter is greater than the stator outside diameter … which renders claims 1-9 indefinite.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh US 2015/0236575 A1 [Walsh] in view of Jin US 2014/0132376 A1 [Jin].
Regarding Claim 1, Walsh discloses a dual-rotor machine (Dual permanent magnet rotors are magnetically coupled to one another, and configured in coaxial, cylindrical Halbach series, para 0009), comprising: A frame (a rotatable support frame, claim 24; also see Fig. 4 which shows frame 413, and see Fig. 5 [frame 603/605]); A cylindrically shaped inner rotor having an outside diameter and a longitudinal axis, said inner rotor comprising a first Halbach permanent magnet array (an inner cylinder comprising a plurality of contiguous permanent magnets, claim 17; an analogous secondary hybrid rotor assembly comprising a secondary magnetic assembly 102 attached to secondary squirrel cage assembly 105. Circumferentially oriented magnets are represented in examples 102a and 102c ... Another Halbach array is represented by the five magnet series 102a, 102b, para 0027; also see Figs. 1a and 1b [inner rotor 102 has an outer diameter and a longitudinal axis]); A cylindrically shaped outer rotor having an inside diameter and a longitudinal axis, said outer rotor comprising a second Halbach permanent magnet array (an outer cylinder comprising a plurality of contiguous permanent magnets, claim 17; a primary hybrid rotor assembly comprises the primary squirrel cage assembly 103 attached to primary field magnetic assembly 101. The primary field magnet assembly 101 comprises a cylindrical Halbach series of magnets, para 0026; also see Figs. 1a and 1b [outer rotor 101 has an 
Walsh fails to explicitly disclose that each said Halbach array comprises permanent magnets fabricated by the steps of containing magnetic metal alloy powder in a non-magnetic container, followed by swaging the magnetic metal alloy powder and container while a magnetic field is applied, then sintering the magnetic alloy powder and container while placing the metal alloy and container between poles of at least one electromagnet and energizing the at least one electromagnet. 
Jin is in the field of magnetic materials (para 0002) and teaches wherein the permanent magnets are fabricated (Materials, techniques, systems, and devices are disclosed for fabricating and implementing high-strength permanent magnets, Abstract) by the steps of containing magnetic metal alloy powder in a non-magnetic container (the hard magnet material 111 can include high-coercivity magnetic materials, e.g., including, but not limited to, MnBi, MnAI, MnA1C, or their alloys with other elements, para 0048; MnBi alloy nanopowder .. para 0066; nanocomposite structures 1607 that can be collected on the other side of a screen 1604 within the container 1601, para 0122) followed by swaging the magnetic metal alloy powder and container (followed by mechanical deformation (e.g., by pressing, rolling, swaging, extrusion, rod drawing, or other elongation deformation techniques), para 0075), then sintering the magnetic alloy powder and container (insert, press and sinter core-shell nanoparticles 1202 (e.g., MnBi hard magnet core coated with soft magnet shell) to form an exchange spring magnet, para 0100) while placing the metal alloy and container between poles of at least one electromagnet and energizing the at least one electromagnet (during curing of the matrix polymer, a magnetic field can be applied to align the magnet particles along their easy direction of magnetization, so that a maximum (BH)m_ value can be obtained, para 0098). 
Walsh with the teaching of Jin for the purpose of producing permanent magnets in bulk at lower cost and reduced risk, e.g., in comparison to existing permanent magnets that can depend on scarce and globally critical rare earth minerals (see Jin, para 0013).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh US 2015/0236575 A1 [Walsh] in view of Jin US 2014/0132376 A1 [Jin] as applied to claim 1 above, and further in view of Meinke US 2009/0206974 A1 [Meinke].
Regarding Claim 2, Walsh and Jin fail to explicitly disclose said stator comprises a double-helix winding configuration. Meinke is in the field of electromagnetic systems which generate magnetic fields (para 0002) and teaches wherein said stator comprises a double-helix winding configuration (The excitation component ... maybe one or more pairs of direct double helix coil rows or a permanent magnet, para 0136). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walsh with the teaching of Meinke for the purpose of using windings that can provide higher current density, more efficient force containment and better cooling, and are easier to manufacture (see Meinke, para 0138). 
Regarding Claim 3, Walsh and Jin fail to explicitly disclose said double helix magnet is further defined as a direct-double-helix winding configuration. Meinke teaches wherein said double helix magnet is further defined as a direct-double-helix winding configuration (The excitation component... maybe one or more pairs of direct double helix coil rows or a permanent magnet, para 0136). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Walsh with the teaching of Meinke for the purpose of using windings that can provide Meinke, para 0138).
Regarding Claim 4, Walsh and Jin fail to explicitly disclose said first Halbach array and said second Halbach array each produce a magnetic field that together form a resulting magnetic field characterized as having a flux density of up to 2.0 Tesla. 
Meinke teaches wherein the magnets each produce a magnetic field that together form a resulting magnetic field characterized as having a flux density (This enables much higher excitation currents, which increases the flux density in the rotor stator gap and significantly increases the power density of such devices, para 0126; FIG. 19 is a view in cross section of the actuator 300, taken along the central axis of the transverse field actuator 300, illustrating axial force during actuation and flux density vectors, para 0136; also see Fig. 19). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a flux density of up to 2.0 Tesla, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to adjust the power density of the device (see Meinke, para 0126).
Regarding Claims 5-6, Walsh and Jin fail to explicitly disclose said first Halbach array and said second Halbach array each produce a magnetic field that together form a resulting magnetic field characterized as having a field strength of up to 2.0 Tesla. 
Meinke teaches wherein the magnets each produce a magnetic field that together form a resulting magnetic field characterized as having a field strength (Other parameters, including the current carrying capacity, field uniformity and achievable field strength will vary depending on choice of materials and values of numerous parameters determining the three dimensional space 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a field strength of up to 2.0 Tesla, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to adjust the field strength of the device based on the required application of the device (see Meinke, para 0002).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh US 2015/0236575 A1 [Walsh] in view of Jin US 2014/0132376 A1 [Jin] as applied to claim 1 above, and further in view of Kerlin US 2007/0132331 A1 [Kerlin].
Regarding Claim 7, Walsh and Jin fail to explicitly disclose the dual-rotor machine of claim 1 wherein the stored magnetic energy in the air gaps surrounding the stator for conversion to mechanical or electrical energy is at least 0.5 kJ/m. Kerlin is in the field of a DC homopolar machines with stators and rotors (Abstract) and teaches the stored magnetic energy in the air gaps surrounding the stator for conversion to mechanical or electrical energy (Where: E_tot = total PM magnetic energy stored in the volume of A_mI_m [air gap], para 0051; 
Am=gap area filled with PM material, para 0017). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a stored magnetic energy of up to at least 0.5 kj/m, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to obtain the highest possible flux content from a given quantity of PM material, to increase energy efficiency (see Kerlin.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh US 2015/0236575 A1 [Walsh] in view of Jin US 2014/0132376 A1 [Jin] as applied to claim 1 above, and further in view of Meinke US 2009/0206974 A1 [Meinke] and Kerlin US 2007/0132331 A1 [Kerlin].
Regarding claims 8-9 Walsh, Jin and Meinke fail to explicitly disclose the stored magnetic energy in the air gaps surrounding the stator for conversion to mechanical or electrical energy is at least 0.5 kJ/m. Kerlin is in the field of a DC homopolar machines with stators and rotors (Abstract) and teaches the stored magnetic energy in the air gaps surrounding the stator for conversion to mechanical or electrical energy (Where: E_tot = total PM magnetic energy stored in the volume of A_ml_m [air gap], para 0051; Am=gap area filled with PM material;, para 0017). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a stored magnetic energy of up to at least 0.5 kj/m, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to 
obtain the highest possible flux content from a given quantity of PM material, to increase energy efficiency (see Kerlin, para 0004). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837